OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     PI.Q. BOX 12308, CAPITOL STATION, AUSTIN;_[EXAS 7871 I
                   AL BUSINESS 0(1) .~ U.S.POSTAGE)>PlTNEYBOWES
               OFFIC

             STA~=E-~;;'f-€US    · w~~                     ((~~~             IJIJ~~
             PENALTV FOR · e-ft: clf;i;l,~ ·               ~ ~~
             PRIVATE USE     ~i'~.:a::JO::M'
                                      ~o,.!.




                           !i;f ~o..\W'7\ . ~~"'
                                     .... 0

  9/23/2015-                                             . 0001401682SEP. 24. 2015
  MINNFEE, BARRY DWAYNE           ~T}:.., ctYlJftJ.t9~7~15-D          WR-53,243-37
  This Court has previously e~te~d"'-a..qj_!;5!~rJ'~~ing you f~r abuse of_ the writ of
  habeas corpus. The application fer~~beas corpus filed by you 1n the 320th
  District Court, received by this Court o~n 'fuesday, September 08, 2015, does not
  satisfy the requirements for consideration set out in the order described above.
  Therefore, the Court will take no action on this writ.
                                                                   Abel Acosta, Clerk

                                 BARRY DWAYNE MINNFEE
                              . ALLRED UNIT- TDC # 1300468
                               · 2101 FM 369 NORTH
                                 IOWA PARK,
                                        .  .
                                             TX-i}f::..,'::-
                                              .· ..        ~




.BN3B. 7&367                    'It hi ,i1Jit•lt 1•11" l'ilPf'l;il 111: · : ·   /:.1l7fi1 t.t 1ulht• 1
                                                                 :              L   ~~
           R                                        CPA/Texas Procurement & Support Services     s'3,QL!S-3::r   R
                                                                Mail Operations
           E                                                    1711 San Jacinto                                 E
           T       Date:             0\- 2.--'§'t'{            Austin, TX 78701
                                                                                                                 T
           u                                                                                                     u
           R                                                                                                     R
           N       To:                  (':n~ ~~~
                                          -                                      ~   v
                                                                                                                 N
                                                        ..
                   The attached mail piece(s) are being returned due to the following reasons:
          M        _     Incomplete address information                                                          M
          A       V      Incomplete/Incorrect-Zip Code                                                           A
          I        _/'- Mail piece missing agency return address                                                 I
          L              Mail piece(s) inserted improperly                                                       L
                         United States Postal Service (USPS) form(s)/documents incomplete
           N             Mail piece damaged during processing                                                    N
           0             Certified form incomplete                                                               0
           T             Other: -----------------------------                                                    T
           I                                                                                                     I
           c       If you have any questions please contact Virgie Alvarez, Mail Operations @ 463-3440.
                   Note: To verify mailing addresses & zip codes, check out www.usps.com
                                                                                                                 c
           E                                                                                                     E


=--==-=-=--=-===--=-=----=   ---==.==.=.--~~--==---=--'----=--   --   -   ---·       --===-
                                                                                                          -=-=--~~=~~~~=